Order entered August 26, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00767-CV

                   IN RE GARMIN INTERNATIONAL, INC., Relator

               Original Proceeding from the 192nd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-02833

                                        ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen

      Based on the Court’s opinion of this date, we DISMISS this petition for writ of

mandamus. We VACATE our June 27, 2019 order staying the trial court’s June 10, 2019 order.




                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE